In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-19-00033-CV

IN RE: THE COMMITMENT OF JUSTIN             §   On Appeal from the 16th District Court
SHELTON
                                            §   of Denton County (18-1648-16)

                                            §   April 16, 2020

                                            §   Opinion by Justice Womack

                         JUDGMENT ON REHEARING

      Appellant Justin Shelton filed a motion for rehearing on our opinion that was

issued on February 13, 2020.      We deny the motion, withdraw our opinion and

judgment dated February 13, 2020, and substitute the following.

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

                                       SECOND DISTRICT COURT OF APPEALS



                                       By /s/Dana Womack
                                          Justice Dana Womack